Lochrane, Chief Justice.
A bill of exceptions in this case was dismissed, by reason of the date in the Judge’s certificate. The complainant in this bill, who was plaintiff in error, filed his bill to enjoin the collection of the judgment, and for a new trial, and alleged the mistake of the Judge presiding at the trial, in the date of the certificate to the bill of exceptions, which had been dismissed on this ground only, that there was no negligence on the part of counsel, etc., and presented a mérito*181rious case for the consideration of the Court. The presiding Judge then granted a temporary injunction, but upon, the hearing, dissolved it, and this is the error we are called upon to review.
We are of opinion the Court erred in not retaining the injunction. Courts of equity are open to grant relief in cases of great injustice and wrong, arising from mistake without negligence and fault upon the part of counsel or parties. The dismissal of the case was owing to the misdate of the Judge in his certificate. It was the duty of the Judge to have put the correct date. The fault was not one for which the law should punish parties, and for which, under the rules, the case was dismissed. It was not beyond the reach of a Court of equity to interpose and take jurisdiction of the parties and subject matter, and if it appeared there was merit in the case, and injustice would result from the act or mistake of the Judge in the premises, it was the duty of a Court of equity to enjoin the collection of the judgment, and stay proceedings until a fair and full hearing upon the merits had been had.
Judgment reversed.